internal_revenue_service number release date index number ------------------------------------------ ---------------------------------- ------------------------------------------ ------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc fip b02 plr-142152-14 date february taxpayer ------------------------------------------------------------------------------------------ ------------------------------------------ entity date date date date date date date year year tax consultant securities counsel taxpayer’s chief accounting officer ---------------------------------------------- -------------------- ---------------------- -------------------------- --------------------------- --------------------- --------------------------- ---------------------- -------------------------------------------- ------- ---------------- ---------------------------------------------- ----------------------- plr-142152-14 accountant ----------------- dear ------------------ this is in reply to a ruling_request dated date taxpayer requests a ruling that it is treated as if it had not made an election to be treated as a real_estate_investment_trust reit on its form 1120-reit filed for year and that the filing of taxpayer’s form 1120-x amended u s_corporation income_tax return for year is effective in place of the form 1120-reit originally filed for year taxpayer further requests that the filing of the original form 1120-reit and subsequent filing of the form 1120-x for year not be treated as a termination or revocation of its reit status for purposes of sec_856 of the internal_revenue_code facts taxpayer was organized on date on date entity became taxpayer’s sole shareholder according to a prospectus dated date taxpayer was formed to acquire and operate a diverse portfolio of commercial real_estate_assets and would elect to be taxed as a reit beginning with year on date taxpayer met with audit and tax professionals from tax consultant and securities counsel and determined that taxpayer would elect to be a reit beginning in year in year securities counsel determined that taxpayer would not meet the requirements to qualify as a reit for year and recommended that taxpayer amend its draft form10-k to reflect that taxpayer would make the reit election for year rather than year the proposed changes were made to the draft form10-k tax consultant was inadvertently not informed of taxpayer’s decision to delay its reit election until year tax consultant assumed the changes to the form10-k were made in error some references in the form10-k to the election being made in year were changed to reflect an election in year while other references to a year election were not changed accountant a partner at tax consultant prepared an automatic_extension of taxpayer’s initial reit return and subsequently prepared taxpayer’s year return on the form 1120-reit tax consultant provided taxpayer’s chief accounting officer with the year form 1120-reit on date taxpayer’s chief accounting officer reviewed the return for reasonableness and to confirm that the reported income and balance_sheet figures were accurate taxpayer’s chief accounting officer however did not appreciate that filing a form 1120-reit constituted making a reit election for year or the need to defer the election to assure compliance with the reit qualification requirements while plr-142152-14 taxpayer’s chief accounting officer had many years of experience as an accounting manager taxpayer’s chief accounting officer did not have in-depth experience with the reit qualification rules in sec_856 through of the code taxpayer represents that it relies on its outside advisors for reit-related matters on date taxpayer filed its form 10-q upon review of the form 10-q securities counsel discovered that the reit election had not been deferred until year as he had recommended on date taxpayer completed form 1120-x a non-reit amended_return for year and filed it with the service in year taxpayer met all the reit qualification requirements and filed a form 1120-reit for year taxpayer intends that the year form 1120-reit constitute its initial reit election taxpayer makes the following representations the error in filing a form 1120-reit was contrary to taxpayer’s overriding intent which was to make a reit election only after it knew it would be able to comply with the reit qualification rules the error was inadvertent due in part to miscommunication and to a misunderstanding regarding the significance of filing the form 1120-reit as constituting an affirmative election taxpayer acted promptly to rectify the erroneous filing before the error was discovered by the service by contacting the service to pursue a closing_agreement and subsequently filing an amended_return taxpayer relied upon outside experts who were qualified in reit-related matters taxpayer did not alter in its amended_return any_tax treatment or position on its original year return other than the reit election and taxpayer is not taking advantage of hindsight in asking the service to accept its amended_return position in lieu of its original year return law and analysis sec_856 of the code provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such election for a previous taxable_year and such election has not been terminated or revoked under sec_856 sec_856 provides that an election under sec_856 made by a corporation shall terminate if the corporation is not a real_estate_investment_trust to which the provisions of part ii of subchapter_m of the code apply for the taxable_year with respect to which the election is made or for any succeeding taxable_year such termination shall be effective for the taxable_year for which the corporation is not a real_estate_investment_trust to which the provisions of sections apply and for all succeeding taxable years plr-142152-14 sec_856 provides that an election under sec_856 made by a corporation may be revoked by it for any taxable_year after the first taxable_year for which the election is effective such revocation shall be effective for the taxable_year in which made and for all succeeding taxable years sec_856 provides in general that if a corporation has made a reit election and such election has been terminated or revoked such corporation or any successor_corporation shall not be eligible to make an election under sec_856 for any taxable_year prior to the fifth taxable_year which begins after the first taxable_year for which such termination or revocation is effective in revrul_83_74 1983_1_cb_112 a homeowners_association sought permission in to revoke an election made for its tax_year to be taxed as a tax-exempt_organization under sec_528 it based the request upon an inaccurate audit performed by a professional tax advisor which understated the interest_income of the association nonexempt_income under sec_528 and inadequate tax_advice provided by the advisor which denied the association the use of a net_operating_loss_carryover that could have been used if the association had filed as a corporation instead of electing to be taxed under sec_528 in holding that under the facts and circumstances of the revenue_ruling a revocation of the election would be permissible the revenue_ruling analogizes to situations in which taxpayers fail to make a particular election because of inadequate or incorrect tax_advice provided by an attorney or accountant and subsequently seek extensions of time under sec_1 of the income_tax regulations in which to make the election under sec_301_9100-1 of the procedure and administration regulations the commissioner has discretion upon good cause shown by the taxpayer to grant a reasonable extension of time fixed by the regulations for making an election provided certain conditions are met sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interest of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer- requests relief before the failure to make the regulatory election is discovered by i the service failed to make the election because of intervening events beyond the taxpayer’s ii control plr-142152-14 iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief the taxpayer’s situation in this case is similar to revrul_83_74 and analogous to situations concerning taxpayers who have not made a particular election provided in the regulations because of inadequate or incorrect advice from knowledgeable tax professionals and are subsequently seeking extensions of time under sec_301 conclusion based upon the facts and representations submitted and assuming the year form 1120-x was properly filed consent is granted for taxpayer to be treated as if it had not made the reit election on the form 1120-reit filed for year and the filing of form 1120-x for year is effective in place of the form 1120-reit originally filed the foregoing shall not be treated as a termination or revocation for purposes of sec_856 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above no opinion is expressed regarding the validity of the form 1120-x or whether it was correctly completed or properly filed plr-142152-14 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely jonathan d silver jonathan d silver assistant to the branch chief branch office of associate chief_counsel financial institutions products
